It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same is hereby, affirmed; this court being of the opinion that the record discloses evidence of acts violative of the decree of injunction awarded by said court March 24, 1914, committed subsequent to the modification and affirmance of that decree by this court, and is sufficient to warrant the finding of the court of appeals herein and sustain the conviction of The Globe-Wernicke Company and *448Henry C. Yeiser, president of said company, of the charge of contempt made by the complainant.

Judgment affirmed.

Wanamaker, Newman, Jones and Matthias, JJ., concur.